DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “disposing an insulating layer over the release layer, wherein the insulating layer is separate from an adhesive layer separately formed on the release layer, the insulating layer or at least one singulated semiconductor device;
bonding the at least one singulated semiconductor device to the transparent handler;
ablating the release layer by irradiating the release layer through the transparent handler with a laser”.

     Regarding claim 17, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “building semiconductor packaging components in contact with the insulating layer;
disposing an adhesive layer between the insulating layer and the transparent handler;
bonding at least one singulated semiconductor device to the semiconductor packaging components;
ablating the release layer by irradiating the release layer through the transparent handler with a laser”.

  Regarding claim 20, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “disposing a release layer in contact with a separate adhesive layer, wherein the adhesive layer is separate from the release layer and is disposed in contact with a transparent handler;
disposing an insulating layer over the release layer, wherein the insulating layer is separate from the adhesive layer;
bonding at least one singulated semiconductor device to the transparent handler’
ablating the release layer by irradiating the release layer through the transparent handler with a laser”.

Conclusion
                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/Primary Examiner, Art Unit 2895